UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 Point Blank Solutions, Inc. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Table of Contents (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Table of Contents August 7, Dear Stockholders: You are cordially invited to attend the 2009 annual meeting of stockholders of Point Blank Solutions, Inc.The meeting will be held at 10:00 a.m. local time on September 9, 2009 at the Fort Lauderdale Marriott North, 6650 North Andrews Avenue, Fort Lauderdale, Florida 33309. Details regarding admission to the meeting and the business to be conducted at the meeting are included in the accompanying Notice of Annual Meeting of Stockholders and Proxy Statement. Your vote is very important.Whether or not you plan to attend the meeting in person, please insure that your shares are represented at the meeting by completing, signing, and dating the enclosed proxy card or voting instruction card and returning it in the prepaid envelope provided. Thank you for your ongoing support of Point Blank Solutions, Inc.We look forward to seeing you at the meeting. Sincerely, /s/ James R. Henderson James R. Henderson Acting Chief Executive Officer and Chairman of the Board Nationwide 800-413-5155 Phone 954-630-0900 Fax 954-630-9225 2102 SW 2nd
